Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about November 27, 2009, which denied without prejudice defendant School District’s motion for summary judgment, and also denied a change of venue from Bronx to Westchester County, unanimously affirmed, without costs.
A central issue in this case is which defendant(s) owed a duty to the injured infant plaintiff, a passenger in a bus, the primary purpose of which was to transport students to and from Greenburgh Eleven Union Free School District. The District’s affidavit offers only self-serving conclusions (see Ayotte v Gervasio, 81 NY2d 1062 [1993]), and summary disposition was premature before completion of discovery (see Palmer v Trachtenberg, 268 AD2d 304 [2000]). In light of the alleged assault’s occurrence in the Bronx and the presence of the municipal co-defendants in this action, denial of change of venue outside New York City was a sound exercise of discretion (CPLR 504 [3]; see Fucito v Board of Educ. of City of N.Y., 190 AD2d 605 [1993]). Concur — Tom, J.P., Friedman, DeGrasse, Freedman and Manzanet-Daniels, JJ.